Citation Nr: 0614082	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-22 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
residuals of a gunshot wound to the right thigh and buttock, 
involving Muscle Groups XV and XVII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2005, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in January 2005 and August 2005.

By correspondence dated December 23, 2004, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The Board notes that a January 2006 rating decision granted 
entitlement to service connection for right lower peripheral 
neuropathy and assigned a 10 percent rating.  It was noted 
the claim was considered to be ancillary to the issue 
presently on appeal and that service connection was 
established as secondary to this disability.  The veteran has 
expressed no disagreement from that determination.  

The veteran's November 2005 correspondence may be construed 
as raising secondary service connection claims for left-sided 
sciatica and a bowel disorder.  These matters are referred to 
the RO for appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected residuals of a gunshot 
wound to the right thigh and buttock, involving Muscle Groups 
XV and XVII, are manifested by a through and through wound 
with a comminuted fracture of the ramus.


CONCLUSION OF LAW

The criteria for a 50 percent, but no higher, for the 
residuals of a gunshot wound to the right thigh and buttock, 
involving Muscle Groups XV and XVII, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.55, 4.73, 
Diagnostic Codes 5315, 5317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in December 2002.  He was 
notified, generally, of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in December 2002 and September 2005.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  Service medical records and 
all identified and authorized evidence relevant to this 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished and because of the disposition of the 
present issue other notice requirements are not applicable at 
this time.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of the claim would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2005).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2005).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).  

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(d).

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  Id.

The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), 
held that 38 C.F.R. § 4.56(d) is essentially a totality-of-
the-circumstances test and that no single factor is per se 
controlling.  Tropf v. Nicholson, No. 03-1923 (Apr. 4, 2006).



5315
Group XV
Rating

Function: Adduction of hip (1, 2, 3, 4); flexion of hip 
(1, 2); flexion of knee (4). 
Mesial thigh group: 
1.	Adductor longus; 
2.	adductor brevis; 
3.	adductor magnus; 
4.	gracilis. 

Severe
30

Moderately Severe
20

Moderate
10

Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5315 (2005).

5317
Group XVII
Ratin
g

Function: Extension of hip (1); abduction of 
thigh; elevation of opposite side of pelvis (2, 
3); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XIV (6) in 
postural support of body steadying pelvis upon 
head of femur and condyles of femur on tibia 
(1).
Pelvic girdle group 2: 
5.	Gluteus maximus; 
6.	gluteus medius; 
7.	gluteus minimus.


Severe
50

Moderately Severe
40

Moderate
20

Slight
0

*If bilateral, see §3.350(a)(3) of this chapter 
to determine whether the veteran may be entitled 
to special monthly compensation.

38 C.F.R. § 4.73, Diagnostic Code 5317 (2005).



780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118 (2005)

In this case, service medical records show the veteran was 
wounded by a sniper's bullet in June 1945.  Hospital records 
show the entrance wound was to the lateral right thigh with 
an exit wound near the mid-line of the right buttock.  X-rays 
revealed a comminuted fracture of the ramus at the right 
ischium.  Records show there was some drainage to the buttock 
scar in August 1945, but neurological examinations were 
within normal limits.  

Private medical examination in July 1946 noted there was no 
evidence of demonstrable shortening, atrophy, or edema to the 
extremity and no limitation of motion of the hip joint.  
There was a slight limitation of adduction to both thighs and 
a small healed wound to the right buttock which was not 
sensitive to palpation.  It was the examiner's impression 
that intensive physiotherapy and symptomatic care were all 
that was indicated at that time.  A December 1946 report 
noted mild atrophy to the right buttock and moderate weakness 
to the right gluteal muscles.  It was noted the veteran was 
unable to stand or walk for prolonged periods of time.

In his December 2002 request for an increased rating the 
veteran asserted that his disability had increased in 
severity over the years.  In his notice of disagreement he 
claimed a rating of at least 50 percent was warranted.  He 
stated he had experienced daily problems with pain upon 
sitting or driving.  At his personal hearing he testified 
that he experienced constant pain and that his activities had 
been limited because he had difficulty walking.  

On VA examination in December 2002, the veteran complained of 
constant, severe pain that was not relieved by treatment.  
The examiner noted the veteran walked with a slow gait 
favoring the right hip.  There were well-healed gunshot wound 
scars to the anterior thigh and right ischium that were 
mildly tender to the touch.  The skin was well-healed and 
normal with only a minimal amount of scarring.  Range of 
motion of the hip was normal and muscle strength was 4/5 to 
all lower extremity muscle groups.  X-rays revealed an old 
healed fracture involving the tuberosity and the superior and 
inferior rami of the right ischium with a moderate residual 
deformity.  There were multiple tiny metallic fragments 
within the soft tissues, but otherwise the right hip was 
radiographically normal.  The diagnoses included gunshot 
wound to muscle groups XV and XVII.  

VA examination in September 2005 noted a gunshot wound injury 
involving muscle groups XV and XVII.  It was noted the 
veteran had neurological symptoms and right hip pain, but no 
vascular structure involvement, muscle symptoms, or pain in 
the muscles.  The examiner noted the entrance and exit wound 
scars were puckered, but that the veteran had no symptoms 
secondary to the scars.  The scars were stable and not 
adherent to underlying tissue.  The skin color and texture 
was normal and there was no limitation of motion or function 
secondary to the scars.  

Examination of the right hip revealed objective evidence of 
pain on motion, without evidence of edema, redness, or 
effusion.  There was decreased 2/5 strength to the extensor 
hallucis longus of the right lower extremity and decreased 
sensation by monofilament touch in the L4/5 and S1 
distribution dermatome.  Right knee and ankle reflexes were 
absent.  The diagnoses included gunshot wounds to muscle 
groups XV and XVII, status post fracture of the right ischial 
tuberosity, inferior and superior rami with residual 
deformity and decreased right hip motion, and right lower 
extremity neuropathy.  X-rays of the right hip revealed old 
deformities to the right pubic bones and small metallic 
foreign bodies in the soft tissues, but no fractures or other 
bony abnormalities in the right hip.  It was the examiner's 
opinion that the veteran's weakness and neuropathy to the 
right lower extremity were as likely as not due to the 
gunshot injury.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a gunshot wound to 
the right thigh and buttock, involving Muscle Groups XV and 
XVII, are manifested by a through and through wound with a 
comminuted fracture of the ramus.  Although the available 
service medical records do not include objective evidence of 
extensive ragged, depressed, and adherent scars or moderate 
loss of deep fascia or muscle substance, these muscle group 
injuries are in the same anatomical region and the evaluation 
for the most severely injured muscle group (Muscle Group 
XVII) is to be increased by one level and used as the 
combined evaluation for the affected muscle groups.  See 
38 C.F.R. § 4.55(e).  Therefore, an increased 50 percent 
maximum schedular rating under diagnostic code 5317 is 
warranted.

The Board also notes that the most recent VA examination in 
September 2005 revealed no bony abnormalities to the right 
hip and residual scars that were asymptomatic.  The September 
2005 examination is shown to have included a thorough 
examination of the veteran's service-connected disability and 
a review of the claims file and is considered to be 
persuasive.  Therefore, higher or separate ratings are not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, at his September 2005 VA 
examination the veteran reported he had retired from his 
accounting practice five years earlier and that there had 
been no affect on that occupation.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim for any higher or 
separate ratings.  Furthermore, the increased rating to 50 
percent satisfies the veteran's request that a 50 percent 
rating be awarded.


ORDER

Entitlement to a 50 percent rating for the residuals of a 
gunshot wound to the right thigh and buttock, involving 
Muscle Groups XV and XVII, is granted, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


